In an action to recover damages against plaintiff’s former attorneys based on an alleged breach of contract whereby they agreed to interpose certain defenses in an action brought by one Quern against plaintiff, which they failed to do, by reason of which a default judgment was entered by Quern' against plaintiff, defendants’ motion for summary judgment was denied. Order reversed cm the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. There was no merit to any of the defenses which plaintiff claims defendants failed to interpose. Therefore, the alleged damages suffered by plaintiff were not due to defendants’ breach of contract. (Maryland Cas. Co. v. Price, 231 F. 397, cited with approval in McAleenan v. Massachusetts Bonding & Ins. Go., 232 N. T. 199, 204.) Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ, concur.